SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

763/12
CA 11-01463
PRESENT: SMITH, J.P., CARNI, SCONIERS, AND MARTOCHE, JJ.


ANTHONY D’ANNA, INDIVIDUALLY AND AS PARENT
AND NATURAL GUARDIAN OF KATRINA D’ANNA,
PLAINTIFF-RESPONDENT,

                      V                                            ORDER

KENMORE-TOWN OF TONAWANDA UNION FREE SCHOOL
DISTRICT, ET AL., DEFENDANTS,
ANTHONY A. DANTONIO AND ROSEANNE DANTONIO,
INDIVIDUALLY AND AS PARENTS AND NATURAL
GUARDIANS OF ANTHONY BURKHARDT,
DEFENDANTS-APPELLANTS.


MILBER MAKRIS PLOUSADIS & SEIDEN, LLP, WILLIAMSVILLE (RICHARD A.
LILLING OF COUNSEL), FOR DEFENDANTS-APPELLANTS.

GARVEY & GARVEY, BUFFALO (MATTHEW J. GARVEY OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Joseph R.
Glownia, J.), entered October 6, 2010. The order, insofar as appealed
from, denied the motion of defendants Anthony A. Dantonio and Roseanne
Dantonio for summary judgment dismissing the complaint.

     Now, upon reading and filing the stipulation withdrawing appeal
signed by the attorneys for the parties on February 12, 2013,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    March 15, 2013                      Frances E. Cafarell
                                                Clerk of the Court